         Case 1:21-cr-00299-RBW Document 10 Filed 04/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-142
                                                 :
 MARIPOSA CASTRO, AKA                            :
 Imelda Acosta                                   :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                          Defendant.             :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)

                                     INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, MARIPOSA CASTRO, AKA

Imelda Acosta, knowingly entered and remained in the United States Capitol, a restricted building,

without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
         Case 1:21-cr-00299-RBW Document 10 Filed 04/13/21 Page 2 of 3




                                          COUNT TWO

       On or about January 6, 2021, in the District of Columbia, MARIPOSA CASTRO, AKA

Imelda Acosta, knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engaged in disorderly and disruptive conduct in, and

within such proximity to, the United States Capitol, a restricted building, when, and so that, such

conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                         COUNT THREE

       On or about January 6, 2021, in the District of Columbia, MARIPOSA CASTRO, AKA

Imelda Acosta, willfully and knowingly engaged in disorderly and disruptive conduct in any of

the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                  2
            Case 1:21-cr-00299-RBW Document 10 Filed 04/13/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, MARIPOSA CASTRO, AKA

Imelda Acosta, willfully and knowingly paraded, demonstrated, and picketed in a Capitol

Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793


                                           By:    /s/Frances E. Blake
                                                  FRACES E. BLAKE
                                                  Texas Bar No. 24089236
                                                  Assistant United States Attorney
                                                  District of Columbia
                                                  Detailee
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone No. (956) 250-9594
                                                  Frances.Blake@usdoj.gov




                                              3
